Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 07/26/2022. Currently, claims 1-28 are pending in the application. Claims 26-28 have been added new.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 20160071951 A1).

Regarding claim 1, Figure 6 of Mishra discloses a high electron mobility transistor (HEMT), comprising: 
a heterojunction channel comprising: 
a first semiconductor layer (41, [0061]); 
a second semiconductor layer (44, [0063]) over the first semiconductor layer; 
a first interface layer (48, [0062]) between the first semiconductor layer and the second semiconductor layer; and 
a second interface layer (43, [0061]) over the first interface layer; 
a source contact (47, [0061]); 
a drain contact (49, [0061]), wherein one or both of the source contact or the drain contact extends through the second semiconductor layer (44), the second interface layer (43) and the first interface layer (48); and 
a gate contact (45) between the source contact and the drain contact.

Regarding claim 26, Figure 6 of Mishra discloses that the HEMT of claim 1, wherein the one or both of the source contact (47) or the drain contact (49) extends into the first semiconductor layer (41).  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-18 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Beam, III et al (US 20190237570 A1) in view of Mishra (US 20160071951 A1).

Regarding claim 1, Figure 9 of Beam discloses a high electron mobility transistor (HEMT), comprising: 
a heterojunction channel ([0030]) comprising: 
a first semiconductor layer (58, [0034]); 
a second semiconductor layer (76, [0037]) over the first semiconductor layer; 
a first interface layer (60+62, [0036]) between the first semiconductor layer and the second semiconductor layer; and 
a second interface layer (64, [0037]) over the first interface layer; 
a source contact (66, [0033]); 
a drain contact (70, [0033]); and 
a gate contact (68, [0033]) between the source contact and the drain contact.

Beam does not teach wherein one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer.

However, Mishra is a pertinent art which teaches a III-N semiconductor device such as gallium nitride (GaN) devices that are now emerging as attractive candidates to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003]). Figure 6 of Mishra such a device wherein a heterojunction channel comprising: a first semiconductor layer (41, [0061]); a second semiconductor layer (44, [0063]) over the first semiconductor layer; a first interface layer (48, [0062]) between the first semiconductor layer and the second semiconductor layer; and a second interface layer (43, [0061]) over the first interface layer; a source contact (47, [0061]); a drain contact (49, [0061]), wherein one or both of the source contact or the drain contact extends through the second semiconductor layer (44), the second interface layer (43) and the first interface layer (48); and a gate contact (45) between the source contact and the drain contact.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer instead of the source and drain contact as illustrated in the device of Beam according to the teaching of Mishra in order to form a HEMT to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003] of Mishra). Further, the court has held that a simple substitution of one known element for another (source or drain contact similar to Mishra instead of the source and drain contact of Beam) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 2, Figure 9 of Beam discloses that the HEMT of claim 1, wherein the second interface layer (64) comprises an alloy comprising a transition metal, a group III element, and nitrogen ([0037]).

Regarding claim 3, Figure 9 of Beam discloses that the HEMT of claim 2, wherein the second interface layer (64) comprises scandium, aluminum, and nitrogen ([0037]).

Regarding claim 4, Figure 9 of Beam discloses that the HEMT of claim 1, wherein the first semiconductor layer (60+62) comprises gallium and nitrogen, and wherein the second semiconductor layer comprises aluminum, gallium, and nitrogen ([0036]).

Regarding claim 5, Figure 9 of Beam discloses that the HEMT of claim 1, wherein the first interface layer (60+62) comprises aluminum and nitrogen ([0036]).

Regarding claim 6, Figure 9 of Beam discloses that the HEMT of claim 1, wherein a first thickness of the first interface layer is less than approximately 2 nm and wherein a second thickness of the second interface layer is less than approximately 2 nm ([0035]-[0036]).

Regarding claim 14, Figure 9 of Beam discloses a semiconductor device, comprising: 
a first semiconductor layer (58, [0035]) comprising gallium and nitrogen; 
a first interface layer (60+62, [0036]) over the first semiconductor layer, wherein the first interface layer comprises aluminum and nitrogen; 
a second interface layer (64, [0037]) over the first interface layer, wherein the second interface layer is an alloy comprising a transition metal, a group III element, and nitrogen;
a second semiconductor layer (76, [0037]) over the second interface layer, wherein the second semiconductor layer comprises aluminum, gallium, and nitrogen.
a source contact (66); and 
a drain contact (70).

Beam does not teach wherein one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer.

However, Mishra is a pertinent art which teaches a III-N semiconductor device such as gallium nitride (GaN) devices that are now emerging as attractive candidates to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003]). Figure 6 of Mishra such a device wherein a heterojunction channel comprising: a first semiconductor layer (41, [0061]); a second semiconductor layer (44, [0063]) over the first semiconductor layer; a first interface layer (48, [0062]) between the first semiconductor layer and the second semiconductor layer; and a second interface layer (43, [0061]) over the first interface layer; a source contact (47, [0061]); a drain contact (49, [0061]), wherein one or both of the source contact or the drain contact extends through the second semiconductor layer (44), the second interface layer (43) and the first interface layer (48); and a gate contact (45) between the source contact and the drain contact.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer instead of the source and drain contact as illustrated in the device of Beam according to the teaching of Mishra in order to form a HEMT to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003] of Mishra). Further, the court has held that a simple substitution of one known element for another (source or drain contact similar to Mishra instead of the source and drain contact of Beam) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 15, Figure 9 of Beam discloses that the semiconductor device of claim 14, wherein a thickness of the second interface layer (64) is less than approximately 2 nm ([0036]).

Regarding claim 16, Figure 9 of Beam discloses that the semiconductor device of claim 14, wherein the second interface layer is an alloy comprising, scandium, aluminum, and nitrogen (64, [0036]).
Regarding claim 17, Figure 9 of Beam discloses that the semiconductor device of claim 14, further comprising: a gate contact (68).

Regarding claim 18, Figure 9 of Beam discloses that the semiconductor device of claim 17, wherein the gate contact has a T-shape (68 is T-shape, [0033]).

Regarding claims 9-11, 13 and 21-22, Figure 9 of Beam in view of Mishra does not explicitly teach that the HEMT of claim 1, further comprising: a back barrier layer between the first semiconductor layer and a buffer layer, wherein the back barrier layer is an alloy comprising a transition metal, a group III element, and nitrogen, wherein the back barrier layer comprises scandium, aluminum, and nitrogen, wherein the back barrier layer comprises the same alloy constituents as the second interface layer. Or
Figure 9 of Beam does not explicitly teach that the semiconductor device of claim 14, further comprising: a back barrier layer under the first semiconductor layer, wherein the back barrier layer is an alloy comprising the same elements as the second interface layer.

However, Figure 3 of Beam teaches of forming a double heterostructure HEMT, wherein Beam teaches that a buffer and/or barrier layer (38) under the first 2DEG layer, wherein the back barrier and/or buffer layer is comprising a transition metal, a group III element, and nitrogen in a method of forming a double heterostructure nature of the double heterostructure HEMT device which improves carrier confinement to reduce short channel effects in scaled devices ([0028]), and wherein the back barrier layer (38, Figure 3) is an alloy comprising the same elements as the second interface layer (64, Figure 9).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device in Figure 9 of Beam such that a back barrier layer between the first semiconductor layer (58, Figure 9 of Beam) and a buffer layer (56, Figure 9 of Beam), wherein the back barrier layer is an alloy comprising a transition metal, a group III element, and nitrogen, wherein the back barrier layer comprises scandium, aluminum, and nitrogen, wherein the back barrier layer comprises the same alloy constituents as the second interface layer according to the teaching of Beam in order to form a double heterostructure nature of the double heterostructure HEMT device which improves carrier confinement to reduce short channel effects in scaled devices ([0028] of Beam).

Regarding claim 12, Beam in view of Mishra does not explicitly teach that the HEMT of claim 10, wherein a first lattice parameter of the back barrier layer matches a second lattice parameter of the first semiconductor layer.

However, Beam teaches that matching lattice parameters between different layers in the device is important in reducing lattice stress between semiconductor layers while maintaining a high sheet charge density within the HEMT device ([0002]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use material and thickness of the layers in the device of Beam in order to reduce lattice stress between semiconductor layers while maintaining a high sheet charge density within the HEMT device ([0002] of Beam).

Regarding claim 26, Figure 9 of Beam in view of Mishra teach that the HEMT of claim 1, wherein the one or both of the source contact or the drain contact extends into the first semiconductor layer (Figure 6 of Mishra teaches that the source 47 and drain 49 contacts extends into the first semiconductor layer 41).  

Regarding claim 27, Figure 9 of Beam in view of Mishra teach that the HEMT of claim 14, wherein the one or both of the source contact or the drain contact extends into the first semiconductor layer (Figure 6 of Mishra teaches that the source 47 and drain 49 contacts extends into the first semiconductor layer 41).  


Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Beam, III et al (US 20190237570 A1) in view of Mishra (US 20160071951 A1) as applied to claim1, and further in view of Saunier (US 20130334538 A1).

Regarding claims 7-8, Beam in view of Mishra does not teach that the HEMT of claim 1, wherein the gate contact passes through the second semiconductor layer, and wherein the gate contact passes through the second interface layer.

However, Saunier is a pertinent art which teaches a HEMT. Figures 1-3 of Saunier teach different depth of a gate electrode into the underlying layers, wherein Figure 2 of Saunier teaches that the gate electrode (118) passes through a barrier layer (110) and stops at spacer layer (108) in the method of forming a depletion or an enhanced mode transistor for different application such as high current density ([0004]), wherein the device of Figure 2 of Saunier having equivalent structure of Figure 9 of Beam.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Beam (Figure 9) in view of Mishra such that the gate contact (68, Figure 9 of Beam) passes through the second semiconductor layer (76), and wherein the gate contact passes through the second interface layer (64) and stops at spacer layer (62) according to the teaching of Saunier (Figure 2) in order to form a depletion or an enhanced mode transistor for different application such as high current density ([0004] of Saunier). 

Regarding claims 19-20, Figure 9 of Beam in view of Mishra does not explicitly teach that the semiconductor device of claim 17, wherein the gate contact passes through the second semiconductor layer, and wherein the gate contact passes through the second interface layer.

However, Saunier is a pertinent art which teaches a HEMT. Figures 1-3 of Saunier teach different depth of a gate electrode into the underlying layers, wherein Figure 2 of Saunier teaches that the gate electrode (118) passes through a barrier layer (110) and stops at spacer layer (108) in the method of forming a depletion or an enhanced mode transistor for different application such as high current density ([0004]), wherein the device of Figure 2 of Saunier having equivalent structure of Figure 9 of Beam.


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Beam (Figure 9) in view of Mishra such that the gate contact (68, Figure 9 of Beam) passes through the second semiconductor layer (76), and wherein the gate contact passes through the second interface layer (64) and stops at spacer layer (62) according to the teaching of Saunier (Figure 2) in order to form a depletion or an enhanced mode transistor for different application such as high current density ([0004] of Saunier). 


Claims 23-25 and 28 are rejected under 35 U.S.C. 103 as being obvious over Beam, III et al (US 20190237570 A1) in view of Dasgupta et al (US 20170133497 A1) and Mishra (US 20160071951 A1).

Regarding claim 23, Figure 9 of Beam discloses an electronic device, comprising: 
a high electron mobility transistor (HEMT) (72, [0037]), comprising: 
a heterojunction channel comprising: 
a first semiconductor layer (58, [0037]); 
a second semiconductor layer (76, [0037]) over the first semiconductor layer; 
a first interface layer (62, [0037]) between the first semiconductor layer and the second semiconductor layer; and 
a second interface layer (64, [0037]) over the first interface layer; 
a source contact (66); 
a drain contact (70); and 
a gate contact (68) between the source contact and the drain contact.

Beam does not explicitly teach that the electronic device comprising a board and an electronic package attached to the board and a die electrically coupled to the electronic package, wherein the die comprises the high electron mobility transistor (HEMT) (72, [0037]).

However, Dasgupta is a pertinent art which teaches a HEMT device, wherein Figure 3-4 of Dasgupta teach an electronic device ([0003]) comprising a board (Figure 3) and an electronic package ([0046]) attached to the board and a die (710, [0042]) electrically coupled to the electronic package, wherein the die comprises the high electron mobility transistor (HEMT) in a method of manufacturing a computing device (1000, [0046]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a board and an electronic package attached to the board and a die electrically coupled to the electronic package, wherein the die comprises the high electron mobility transistor (HEMT) (72, [0037], Beam) according to the teaching of Dasgupta  in order to manufacture devices such as computing device.

Beam, further, does not teach wherein one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer.


However, Mishra is a pertinent art which teaches a III-N semiconductor device such as gallium nitride (GaN) devices that are now emerging as attractive candidates to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003]). Figure 6 of Mishra such a device wherein a heterojunction channel comprising: a first semiconductor layer (41, [0061]); a second semiconductor layer (44, [0063]) over the first semiconductor layer; a first interface layer (48, [0062]) between the first semiconductor layer and the second semiconductor layer; and a second interface layer (43, [0061]) over the first interface layer; a source contact (47, [0061]); a drain contact (49, [0061]), wherein one or both of the source contact or the drain contact extends through the second semiconductor layer (44), the second interface layer (43) and the first interface layer (48); and a gate contact (45) between the source contact and the drain contact.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or both of the source contact or the drain contact extends through the second semiconductor layer, the second interface layer and the first interface layer instead of the source and drain contact as illustrated in the device of Beam according to the teaching of Mishra in order to form a HEMT to carry large currents, support high voltages and to provide very low on-resistance and fast switching times ([0003] of Mishra). Further, the court has held that a simple substitution of one known element for another (source or drain contact similar to Mishra instead of the source and drain contact of Beam) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 24, Figure 9 of Beam discloses that the electronic device of claim 23, wherein the second interface layer (64) comprises an alloy comprising a transition metal, a group III element, and nitrogen ([0037]).

Regarding claim 25, Figure 9 of Beam discloses that the electronic device of claim 24, wherein the second interface layer (64) comprises scandium, aluminum, and nitrogen ([0037]).

Regarding claim 28, Figure 9 of Beam in view of Mishra teach that the HEMT of claim 23, wherein the one or both of the source contact or the drain contact extends into the first semiconductor layer (Figure 6 of Mishra teaches that the source 47 and drain 49 contacts extends into the first semiconductor layer 41).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1, 14 and 23, filed on 07/26/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.





Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813